DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on December 27, 2021. Claims 1 and 5 have been amended. Claim 4 has been canceled. Claims 9-16 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US 4,554,690) in view of Sakamoto et al. (US 5,121,511).
With regard to claim 1, Knapp discloses a liquid supply assembly (Fig. 1) comprising a receiving portion (Fig. 4); a dispersing portion (21/24), comprising two long sides (21/24) and a 
However, Knapp does not disclose two flow controllers connected between the receiving portion and the dispersing portion, and the two flow controllers alternatively opened and closed to release liquid through the plurality of preformation in alternative sequence.
Sakamoto teaches a liquid supply assembly (Fig. 2) comprising two flow controllers (18/18a/19/21) connected between the receiving portion and the dispersing portion (Fig. 2), and the two flow controllers alternatively opened and closed to release liquid through the plurality of preformation in alternative sequence (Col. 2 line 51 – Col. 3 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knapp, by incorporating two flow controllers (18/18a/19/21) as taught by Sakamoto to the dispersing portion of Knapp, for the benefit of ejecting hot and cold water through shower nozzles under a control by means of solenoid valves to promote health purpose (Col. 1 lines 5-19)
With regard to claims 2-3 and 5-8, the device of Knapp as modified by Sakamoto further discloses each of the two flow controllers comprises a valve (18/18a/19 of Sakamoto). The dispersing portion is a pipe or a tube (21/24 of Knapp). The plurality of perforations (at nozzles 80 of Knapp) are formed on one of the two long sides (21/24 of Knapp). A nozzle (40 of Knapp) configured to be connected to the receiving portion for receiving liquid (Fig. 4). The liquid comprises an etchant (the device of Knapp is capable of handling liquid of etchant). The liquid is released from the plurality of perforations (at nozzles 80 of Knapp).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752